DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed July 21, 2022.
Terminal Disclaimer
3.	The terminal disclaimer filed on July 21, 2022 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 1-16 and 18-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of systems and methods of communicating with multiple remote devices to facilitate authorization of users and to facilitate data transfer received from such remote devices, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-16 and 18-20 of the present claimed invention. Specifically, prior art fails to teach the claimed method for a system comprising broadcasting with a first short-range transceiver of a transit terminal to a smart device, a first identifier; receiving with the first short-range transceiver of the transit terminal from the smart device, an ephemeral ID, wherein the ephemeral ID is not associated with a user of the smart device; providing with the first short-range transceiver of the transit terminal to the smart device, a second identifier and a unique data packet; receiving with the first short-range transceiver of the transit terminal from the smart device a token, wherein the token is determined by an authentication server in response to the second identifier and the unique data packet, and wherein the token comprises a payload portion; determining with a processor of the transit terminal whether the token is valid; and directing with the processor of the transit terminal a peripheral device to perform a user-perceptible action for the user, authorizing the user to enter or exit a transit system associated with the transit terminal in response to determining the token to be valid. Prior art additionally fails to teach the claimed method for a system includes beginning receiving in a smart device transit data comprising a transit identifier and a nonce; transmitting from the smart device to an authorization server, an identifier associated with a user, the transit data; receiving from the authorization server in the smart device authorization data, wherein the authorization data is determined in response to the identifier associated with the user, the transit data; outputting from the smart device to a transit terminal the authorization data; wherein the transit terminal authorizes the user to enter a transit system associated with the transit terminal in response to the authorization data; beginning receiving in the smart device additional transit data comprising another transit identifier and another nonce: transmitting from the smart device to the authorization server, the identifier associated with the user, the additional transit data: receiving from the authorization server in the smart device additional authorization data, wherein the additional authorization data is determined in response to the identifier associated with the user, the additional transit data; and outputting from the smart device to the other transit terminal the additional authorization data: wherein the other transit terminal authorizes the user to exit the transit system in response to the additional authorization data: transmitting from the authorization server to a payment server, the identifier associated with the user, the transit data and the additional transit data; receiving in the authorization server from the payment server an approved condition when the payment server determines existence of an account in response the identifier associated with the user, and in response to the transit data and the additional transit data; and determining in the authorization server the authorization data in response to the transit data and the approved condition. Lastly, prior art fails to specifically teach the claimed system comprising a peripheral device configured to perform a user-perceptible action for the user authorizing the user to freely enter or exit a transit system; a transit terminal coupled to the peripheral device, wherein the transit terminal is configured to broadcast with a first short-range transceiver a first identifier to a smart device, wherein the transit terminal is configured to receive with the first short-range transceiver of the transit terminal an ephemeral ID from the smart device, wherein the ephemeral ID is not permanently associated with a user of the smart device, wherein the first short-range transceiver of the transit terminal is configured to provide a second identifier and a unique data packet to the smart device, wherein the first short-range transceiver of the transit terminal is configured to receive a token from the smart device that is determined by an authentication server in response to the second identifier and the unique data packet, wherein the token comprises a payload portion, wherein a processor of the transit terminal is configured to determine whether the token comprises valid data, wherein the processor of the transit terminal is configured to direct the peripheral device to perform the user-perceptible action for the user in response to determining that there is valid data. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
August 5, 2022